DETAILED ACTION
1.	Upon Reconsideration, the Non-Final Rejection mailed on July 22, 2021 is vacated.  The new Rejection will be set forth below.
	Claims 8-11 are added; and 
Claims 1, 3-5 and 7-11 are pending.
	
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5. 	Claims 1, 3-5, and 7-11 are rejected under 35 USC 103 as obvious over MATSUURA et al (US 2017/0362988 A1) in view of SLOSS (US 2012/0017575 A1).
Regarding claim 1, notes Figure 1, MATSUURA invention teaches an exhaust heat recovery apparatus [Figure 1] comprising: a first pipe [main exhaust passage (2)] through which exhaust gas from an engine flows [para. 0058]; a second pipe [bypass passage (3)] that para. 0058]; and an opening and closing valve [valve device (4)] provided at the first pipe (2), the opening and closing valve (4) adjusting flow amounts of the exhaust gas flowing into the second pipe (3) [para. 0058 and 0065], wherein the first pipe (2) includes a first pipe body [member (22a)] and a second pipe body [member (22b)] that are adjacent in a flow direction of the exhaust gas [see Figure 1], and a join portion  [the connection part between (22a) and (22b)] between the first pipe body (22a) and the second pipe body (22b) is provided along a circumferential direction of the first pipe [Figure 1 shows a connection part between (22a) and (22b) is provided along a circumferential direction of main exhaust passage (2)]; and the opening and closing valve (4) is pivotal about an axle [shaft member (43)] positioned substantially about an upstream side of the flow direction of the exhaust gas with respect to the joint portion [Figure 1 shows the shaft (43) would be considered as an axle which positioned substantially about the upstream side of the flow direction with respect to the joint portion].  Note that the joint portion is not clearly defined in the specification; in order to give some weigh for this feature, the Applicants must define the joint portion and further provide more details for this feature.  
It apparent that the valve is pivotal about an axle positioned at an upstream side of the flow direction of the exhaust gas with respect to the join portion; however, insofar this is not explicitly stated.  Claim 1 is alternatively rejected under 35 USC 103, as follows: it would have been considered to be an obvious choice of automobile and/or mechanical engineering design because one skilled in this art is familiar since no matter the valve positioned which would have been provided the same purpose as adjusting the flow amounts of exhaust gas flowing into the heat exchanger (1) and normally has the laboratory test facilities.
Alternatively, MATSSURA invention considerably fails to specifically mention the valve is pivotal about an axle positioned at an upstream side of the exhaust flow direction with respect to the join portion; and the first pipe body and second pipe body are joined in a state in which an 
Note Figure 10, SLOSS illustrates the valve is pivotal about an axle positioned at an upstream side of the exhaust flow direction with respect to the join portion [joint interface (252)]; and the first pipe body (210) and second pipe body (250) are joined in a state in which an end portion of the first pipe body (210), at a side thereof at which the second pipe body (250) is disposed, is superposed with an outer periphery face of the second pipe body (250) [Figure 10 illustrates the end of valve assembly (210) are joined to the catalytic converter assembly (250) and it also clearly shows at the joint interface (252), the end portion of assembly (210) is superposed with an outer periphery face of assembly (250)].
Since the prior art references are both from the same field of endeavor, the purpose disclosed by SLOSS would have been recognized in the pertinent art of MATSUURA invention.  
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to have utilized the exhaust heat recovery apparatus of MATSUURA invention to have provided the method for joining two part assemblies as taught by SLOSS, in order to control the exhaust gas flow direction which flows in the exhaust heat recovery apparatus configuration.
Regarding claim 3, as discussed in claim 1, the modified MATSUURA further show a connecting portion [at the opening of part (210)] which clearly includes connecting hole and the connecting pipe as described.
	Regarding claim 4, notes par. 0020, MATSUURA described wherein coolant that passed though the engine is introduced into the second pipe (3) [Figure 1 shows the solid line arrows which are indicated as the coolant from the engine is introduced into the engine].
	Regarding claim 5, as discussed in claim 1, the modified MATSUURA teaches the valve (4) is positioned within the first pipe body [Fig. 1, MATSUURA] and SLOSS invention also teaches the valve (119) is positioned within the first pipe body (110) [Fig. 7, SLOSS].

Regarding claim 8, as discussed in claim 1, the modified MATSUURA teaches the valve and axle are disposed at the upstream side of the join portion (252) [Figure 10, SLOSS].
Regarding claim 9, as discussed in claims 1 and 8, see Figure 10, SLOSS.
Regarding claim 10, as discussed in claim 1, the modified MATSUURA further teaches first pipe body and second pipe body are welded together at the join portion [para 006, SLOSS].
Regarding claim 11, see discussion in claim 8.
Therefore, the claimed subject matters are not new based on the combination of MATSUURA and SLOSS inventions.

	Examiner’s Note: The Examiner has cited particular paragraphs or columns and line numbers in the reference applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-Q7.2015] VI. PRIOR ART MUST BE CONSIDERED IN (IS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirely, i.e., as a whole, including portions that would lead away from the claimed invention.  W.L Gore & Associates, Inc, v. Garlock, Inc., 721 F.2d 1540, 220 USPG303 (Fed Cir. 1983), cert, denied. 469 U.S, 851 (1984).  See also MPEP §2123.


Response to Arguments
6.	Applicant's amendment filed on April 12, 2021 have been fully considered but it is not persuasive.  The Applicant have amended the claims 1; however, it is not persuasive as being modified as above rejections.
Therefore, Claims 1, 3-5 and 7-11 continue to be rejected as set forth above.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



 /J.H.H./
 July 12, 2021


/Johnny H. Hoang/
Examiner, Art Unit 3747



/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        January 28, 2022